This opinion is subject to administrative correction before final disposition.




                                 Before
                      TANG, LAWRENCE, and FOIL
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                          David RIVERA
                    Gas Turbine System Mechanical
                     Third Class (E-4), U.S. Navy
                              Appellant

                             No. 202000018

                           Decided: 27 May 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Chad C. Temple

 Sentence adjudged 28 October 2019 by a special court-martial con-
 vened at Naval Base San Diego, California, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 12 months, and a bad-conduct discharge.

                          For Appellant:
               Commander Michael E. Maffei, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Rivera, NMCCA No. 202000018
                           Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59, 66, Uniform Code of Military Justice, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2